Citation Nr: 9906377	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  96-45 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for shell fragment 
wound residuals of the left hand, currently evaluated as 10 
percent disabling.

2.  Entitlement to a temporary total evaluation under 
38 C.F.R. § 4.30 because of treatment for a service-connected 
condition requiring convalescence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from August 1943 until January 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1996, from 
the Montgomery, Alabama, regional office (RO) of the 
Department of Veterans Affairs (VA) which confirmed and 
continued the 10 percent evaluation for shell fragment wound 
residuals of the left hand.  The RO also denied entitlement 
to a temporary total evaluation under 38 C.F.R. § 4.30.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The evidence of record does not show limitation of motion 
of the left hand to include the left second metacarpal.

3.  The veteran underwent surgical release of left carpal 
tunnel syndrome by VA in May 1996.  Evidence of record does 
not show that this is related to the service-connected shell 
fragment residuals of the left hand.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased evaluation for 
shell fragment wound residuals of the left hand are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§ 4.73, Diagnostic Codes 5225, 5309 (1998).

2.  The criteria for a total disability evaluation for 
convalescence have not been met.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 4.30 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 1996, the veteran notified the RO that he had surgery 
on his service-connected left hand on May 13, 1996, and 
requested that his hospital records be reviewed for re-
evaluation. 

The service medical records show that the veteran was 
hospitalized from August 14 to September 20, 1944.  It was 
reported that while training on a hand grenade course on 
August 10, 1944, the left hand was struck by a fragment of a 
grenade that exploded nearby.  There was a moderate, 
perforating wound of the left hand.  The entrance was the 
dorsal surface over distal end of second metacarpal and the 
exit was the dorsal surface over proximal end of second 
metacarpal.  There was a fracture, compound, complete, 
transverse, of the distal half shaft of the left second 
metacarpal.  The physical examination at discharge revealed 
scars of the left hand with no limitation of motion.  

Service connection for "FRACTURE, COMPOUND, COMPLETE, TRANSVERSE, 
DISTAL HALF SHAFT 2ND METACARPAL LEFT, ACCIDENTLY INCURRED BY FRAGMENT FROM 
HAND GRENADE" was granted by the RO in a rating decision in 
December 1946 and a noncompensable evaluation was assigned.  
A Board decision in November 1947 granted a 10 percent 
disability evaluation and the assignment was made by the RO 
in a rating decision in April 1948 for "WOUND, MOD. MUS GP IX, 
LT" effective from November 1947.  The 10 percent evaluation 
was confirmed and continued by a rating decision in September 
1956.  The RO also determined that a future examination was 
not required as the disability was considered static.  An 
increased evaluation was denied by the Board in January 1981.  
A rating decision in January 1988 assigned a temporary total 
evaluation under 38 C.F.R. § 4.30 from October 15, 1987, and 
then the 10 percent evaluation was restored from December 1, 
1987.  A Board decision in July 1991 denied an increased 
evaluation.  

Treatment records from the VA Medical Center (VAMC) in 
Montgomery, Alabama, show that the veteran had a diagnosis of 
left carpal tunnel syndrome and underwent surgery on May 13, 
1996, for release of left carpal tunnel syndrome.  The 
hospital summary noted that the veteran had a six to seven 
month history of pain and numbness of the left hand.  When he 
was seen for follow-up on May 22, 1996, it was noted that the 
wound was healed and that the veteran was feeling well.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in November 1996.  The subjective complaints were 
of pain and weakness in the left hand following the May 1996 
carpal tunnel syndrome release and that the left middle 
finger was going into flexion at the proximal "IPJ".  The 
examiner noted the 3" long scar from the surgical procedure 
for release of carpal tunnel syndrome.  The left hand grip 
was weaker than the right, the left middle finger at proximal 
IPJ went into flexion automatically but could be straightened 
passively.  The veteran "was able to touch the median T-V 
fold of the palm with the tip of the fingers."  He was able 
to grasp large objects easily, but had difficulty grasping 
small objects.  The diagnosis was status post carpal tunnel 
release with left carpal tunnel syndrome persisting after 
release, degenerative joint disease of the left wrist, and 
status post fracture of the left 5th metacarpal, healed.  

I.  Shell fragment wound residuals of the left hand 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") has held a claim for an 
increased rating for a disability to be well grounded when an 
appellant indicates that the severity of the disability has 
increased.  See Proscelle v. Derwinski, 2 Vet. App. 629, 631-
32 (1992).  Accordingly, we find the claim for an increased 
rating of shell fragment wound residuals of the left hand to 
be well grounded.  Furthermore, he has not indicated that any 
probative evidence not already associated with the claims 
folder is available; therefore the duty to assist him has 
been satisfied.  38 U.S.C.A. 5107(a) (West 1991).

Initially, the Board notes that since the last rating action, 
VA's Schedule for Rating Disabilities (Schedule) for muscle 
injuries has been revised.  See 62 Fed. Reg. 30, 235-240 
(June 3, 1997).  Upon review of the applicable provisions of 
both the old and the new regulations, the Board finds that 
they are similar in substance and that the same outcome would 
result from application of either version.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1998).  When evaluating the 
severity of a musculoskeletal disability, governing VA 
regulations set forth at 38 C.F.R. § 4.40 provide for 
consideration of functional impairment.

The severity of the residuals of the shell fragment wound to 
the appellant's left hand can be ascertained by application 
of the criteria set forth in 38 C.F.R. § 4.73, Diagnostic 
Code 5309 of the Schedule.  This section pertains to a muscle 
injury of the hand, Muscle Group IX, and states that the 
forearm muscles act in strong grasping movements and are 
supplemented by the intrinsic muscles in delicate 
manipulative movements.  The intrinsic muscles of hand 
include the thenar eminence; short flexor, opponens, abductor 
and adductor of the thumb; hypothenar eminence; short flexor, 
opponens and abductor of little finger; four lumbricales; and 
four dorsal and three palmar interossei.  Such injuries are 
rated on limitation of motion, with a minimum rating of 10 
percent.

The Board notes that many of the veteran's complaints, 
including pain and weakness, appear to be related to the left 
carpal tunnel syndrome.  The clinical findings of the 
November 1996 VA examination noted that the veteran was able 
to flex the fingertips to touch the median transverse fold of 
the palm.  Since the 1996 VA examination has not shown that 
the veteran's shell fragment wound residuals are productive 
of any limitation of motion of the left hand, the veteran is 
entitled to the minimum rating of 10 percent and an increased 
evaluation must be denied under Diagnostic Code 5309.  There 
is no doubt to be resolved and an increased evaluation is not 
warranted at this time.

II.  Benefits under Paragraph 4.30

Temporary total ratings (100 percent) for convalescence are 
granted for surgery for a service-connected disability 
necessitating at least one month of convalescence or surgery 
with severe postoperative residuals.  38 C.F.R. § 4.30 
(1998).  This initial grant of the temporary total rating for 
convalescence may be made for a period of time up to three 
months.  Thereafter, extensions up to three more months may 
be granted if convalescence is still required, the post 
operative residuals are still severe, or one or more major 
joints are immobilized by a cast.  38 C.F.R. § 4.30 (b)(1) 
(1998).  Extensions for periods up to six months following 
the initial six months convalescence may be granted if severe 
post operative residuals still remain or, one at least one 
major joint is still immobilized by a cast.  38 C.F.R. 
§ 4.30(b)(2), (3) (1998).

It is important to note that the purpose of this temporary 
total convalescent rating under 38 C.F.R. § 4.30 is not to 
compensate a veteran for the average economic consequences of 
a service- connected disability (that is the function of the 
regular schedular rating), but instead to compensate a 
veteran for the almost total immobility or other such 
inconveniences, generally of a relatively short duration, 
resulting directly from surgical treatment of a service-
connected disability.

The veteran claimed a temporary total evaluation for 
convalescence under 38 C.F.R. § 4.30 following left carpal 
tunnel release in May 1996.  The veteran, however, is not 
service connected for left carpal tunnel syndrome.  The Board 
points out that the regulation is specific in requiring that 
the surgery or treatment must involve a service-connected 
disability.  Although the veteran contends that the 
physicians at the VA Medical Center advised him that the 
surgery was necessitated by the original shell fragment 
wound, there is no evidence of record of a medical opinion to 
support this.  Because service connection is a requirement 
for an award of a temporary total evaluation, the Board may 
not reach the merits of the veteran's claim, as the law and 
not the evidence is dispositive.  There is simply no 
authority in law which would permit the VA to grant this 
claim.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, a temporary total rating for convalescence may 
not be granted under 38 C.F.R. § 4.30.


ORDER

An increased evaluation for shell fragment wound residuals of 
left hand is denied.  

The claim of entitlement to a temporary total disability 
rating under 38 C.F.R. § 4.30 (1998) for convalescence based 
on surgery in May 1996 is denied.






		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals







- 7 -


- 1 -


